         Case 1:21-cv-01559-KPF Document 12 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BENJAMIN NNAJI,

                           Plaintiff,

                    -v.-                           21 Civ. 1559 (KPF)

JORGE GUZMAN FERNANDEZ; GOYA                              ORDER
FOODS, INC.; and PENSKE TRUCK
LEASING CORPORATION,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s motion to remand this case to the

Supreme Court of the State of New York, County of Bronx. (Dkt. #11). The

parties are directed to adhere to the following briefing schedule: Defendants’

response to the motion is due on or before April 13, 2021; and any reply

from Plaintiff will be due on or before April 27, 2021.

      SO ORDERED.

Dated:        March 23, 2021
              New York, New York
                                            _________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
